MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                         FILED
the defense of res judicata, collateral                                        Sep 29 2020, 9:07 am

estoppel, or the law of the case.                                                    CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana

                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Emily R. Loredo,                                         September 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1119
        v.                                               Appeal from the Adams Superior
                                                         Court
State of Indiana,                                        The Honorable Patrick R. Miller,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         01D01-1810-F6-187



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1119 | September 29, 2020                Page 1 of 5
                                          Case Summary
[1]   Emily Loredo was charged with Level 6 felony failure to appear after she failed

      to appear for a sentencing hearing and absconded from Indiana. She eventually

      turned herself in, was extradited to Indiana, and pled guilty to the Level 6

      felony charge. The trial court accepted Loredo’s guilty plea and sentenced her

      to 850 days of incarceration. On appeal, Loredo contends that her 850-day

      sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   In June of 2017, Loredo committed two acts of dealing a substance that she

      represented to be a controlled substance. On September 10, 2018, she pled

      guilty to two counts of Level 6 felony dealing a substance represented to be a

      controlled substance. Loredo was ordered to appear for a sentencing hearing

      on October 1, 2018. Prior to the scheduled sentencing hearing, Loredo

      absconded from Indiana.


[3]   After Loredo failed to appear for the October 1, 2018 sentencing hearing, the

      State charged Loredo with Level 6 felony failure to appear. On January 31,

      2020, Loredo turned herself in in Virginia and was subsequently extradited to

      Indiana. On May 13, 2020, Loredo pled guilty to the Level 6 felony failure-to-

      appear charge. The trial court subsequently accepted Loredo’s guilty plea and

      sentenced her to 850 days of incarceration.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1119 | September 29, 2020   Page 2 of 5
                                 Discussion and Decision
[4]   Loredo contends that her 850-day sentence is inappropriate. Indiana Appellate

      Rule 7(B) provides that “The Court may revise a sentence authorized by statute

      if, after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” In analyzing such claims, we “concentrate less on comparing

      the facts of [the case at issue] to others, whether real or hypothetical, and more

      on focusing on the nature, extent, and depravity of the offense for which the

      defendant is being sentenced, and what it reveals about the defendant’s

      character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (internal

      quotation omitted). The defendant bears the burden of persuading us that his

      sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App.

      2008).


[5]   The trial court sentence Loredo to a term of 850 days for her Level 6 felony

      failure-to-appear conviction. Indiana Code section 35-50-2-7(b) provides that

      “[a] person who commits a Level 6 felony … shall be imprisoned for a fixed

      term of between six (6) months and two and one-half (2½) years, with the

      advisory sentence being one (1) year.” Thus, in sentencing Loredo to an 850-

      day term, or two years and four months, the trial court imposed an aggravated

      sentence.


[6]   With regard to the nature of the offense, Loredo was charged with Level 6

      felony failure to appear after she failed to appear at sentencing in another


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1119 | September 29, 2020   Page 3 of 5
      criminal case and absconded from Indiana. Loredo stayed out of Indiana for

      509 days before turning herself in. Loredo was also on probation in two

      unrelated criminal cases at the time she fled and her act of fleeing constituted a

      violation of the terms of her probation.


[7]   As for Loredo’s character, “[w]hen considering the character of the offender,

      one relevant fact is the defendant’s criminal history.” Johnson v. State, 986
N.E.2d 852, 857 (Ind. Ct. App. 2013). Loredo acknowledges that she has

      amassed a number of prior convictions but argues that her prior criminal

      behavior can largely be attributed to her prior drug use. Loredo’s criminal

      history includes a juvenile adjudication for leaving home without the

      permission of a parent, guardian, or custodian; three misdemeanor convictions;

      and four felony convictions.1 She has also violated the terms of probation on

      multiple occasions and there were outstanding warrants for her arrest at the

      time of sentencing. In addition, the trial court found that Loredo was a “a high

      risk to reoffend.” Tr. Vol. II p. 33. Loredo’s apparent disregard for the laws of

      this state as evidenced by her criminal behavior reflects poorly on her character.

      See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007) (providing that

      even a minor criminal history is a poor reflection on a defendant’s character).




      1
        Loredo’s prior convictions included the following: Level 6 felony theft of a firearm, Level 6 felony
      possession of methamphetamine, two convictions for Level 6 felony unlawful possession of a syringe, Class
      A misdemeanor criminal mischief, Class A misdemeanor operating while intoxicated endangering a person,
      and Class B misdemeanor possession of marijuana.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1119 | September 29, 2020             Page 4 of 5
[8]    In arguing that her sentence is inappropriate, Loredo points to what she asserts

       are positive character traits. First, Loredo claims that although her two

       children “do no live with [her], she is a loving mother who is genuinely

       concerned about their well-being and wants the best for them.” Appellant’s Br.

       p. 12. While Loredo may genuinely care about her children, her concern for

       her children did not stop her from abandoning them by absconding from the

       state for over 500 days. Loredo also claims to have been subjected to abuse as a

       child and, as a result, suffers from anxiety, depression, and post-traumatic stress

       disorder (“PTSD”). Loredo, however, presented no evidence to support her

       claim that she suffers from anxiety, depression, or PTSD or to prove any nexus

       between her alleged mental illness and the commission of her crime.


[9]    Loredo further claims that it reflects well on her character that she eventually

       accepted responsibility for her actions, cooperated with authorities, and turned

       herself in. We cannot agree. Loredo absconded after pleading guilty in another

       criminal case. She remained outside of the state for over 500 days. The fact

       that she eventually decided to cooperate with authorities does not negate the

       negative depiction of her character reflected by her absconsion. Loredo has

       failed to convince us that her aggregate 850-day sentence is inappropriate. See

       Sanchez, 891 N.E.2d at 176 (“The defendant bears the burden of persuading us

       that his sentence is inappropriate.”).


[10]   The judgment of the trial court is affirmed.


       Najam, J., and Mathias, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1119 | September 29, 2020   Page 5 of 5